Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 9 are allowable. Claims 7, 8, 15, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VI, as set forth in the Office action mailed on 7/7/21, is hereby withdrawn and claims 7, 8, 15, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 5-9, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, fig. 1 of Watanabe (US 2004/0061521) teaches  a conversion circuit, comprising: a main device [10], comprising a first terminal (on left), a second terminal (on right) and a control terminal [gate]; and a voltage control switching circuit [14,16,36,38,40,42], comprising: a first terminal [at drain of 14] configured to receive an original signal [Vcc]; a second terminal [at source of 14] coupled to the control terminal of the main device, and configured to transmit a driving signal to drive the main device; a reference terminal [at anode of 40] coupled to the second terminal of the main device, wherein a voltage level of the driving signal is generated by the voltage control switching circuit; and a first voltage-control switch [14] comprising: a first drain terminal coupled to the first terminal of the voltage control switching circuit; a first source terminal coupled to the second terminal of the voltage control switching circuit; and a first gate terminal coupled to the reference terminal of the voltage control switching circuit (through 42 and 40), wherein the voltage control switching circuit further comprises: a clamping circuit [16,36,38,40,42], comprising: a first terminal [at cathode of 16] coupled to the first gate terminal of the first voltage-control switch; and a second terminal [at anode of 40] coupled to the reference terminal of the voltage control switching circuit, wherein a voltage across the first terminal and the second terminal of the clamping circuit is clamped to a predetermined level; wherein the voltage level of the driving signal is generated by the voltage control switching circuit in response to a threshold voltage generated by the first voltage-control switch, wherein the clamping circuit further comprises a plurality of clamping elements, the plurality of clamping elements are coupled to the first gate terminal of the first voltage-control switch, and at least one of the plurality of clamping elements is further coupled to the reference terminal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the at least one of the plurality of clamping elements is implemented by a Zener diode.
Regarding claims 5-8 and 13-16, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896